DETAILED ACTION
Status of the Application
This communication is a first Office Action Non-Final rejection on the merits.
The present application is being examined under the pre-AIA  first to invent provisions.  It is acknowledged that this application is a Continuation of application 14/412,843 (now US Patent 10,770,927). Claim 1 was previously cancelled and claims 2-21 were newly filed by the applicant before this office action on the merits.
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to:
 http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
3.	Claims 2-4,6-8,12-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 63-72, and 75 of U.S. Patent No. 10,770,927. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a wireless power transfer system and method for detecting foreign objects on a wireless power transfer device configured in a similar manner without patentable distinguishable features.
Regarding claim 2, claim 63 of U.S. Patent No. 10,770,927 discloses an inductive power outlet for inductively powering a receiver, the inductive power outlet comprising: at least one inductor inductively coupled to a coil of the receiver having together a resonant frequency; and a driver comprising at least one switch configured to activate to select one of a plurality of power levels based on a feedback signal received from the receiver, wherein the driver generates power in accordance with the at least one switch by converting a DC voltage supplied by a power supply to an AC voltage and applying the 
Regarding claims 3-4,6-8,12-15, these claims are unpatentable over claims 64-69 and 72 of U.S. Patent No. 10,770,927 since are very similar.
4.	Regarding claim 16, claims 70 and 75 of U.S. Patent No. 10,770,927 discloses a receiver being inductively powered by an inductive power outlet, the receiver comprising: a coil of the receiver inductively coupled to at least one inductor of the inductive power outlet, the coil and the at least one inductor having together a resonant frequency; and a feedback signal generator configured to provide a feedback signal to the inductive power outlet to cause a driver of the inductive power outlet to select one of a plurality of power levels, wherein the receiver receives power generated by the driver in accordance with the driver converting a DC voltage to an AC voltage and applying the AC voltage across at least one inductor of the inductive power outlet at the selected one of the plurality of power levels, and wherein a frequency of the AC voltage is different from the resonant frequency. (claim 70 and 75).
Regarding claims 17 and 18, these claims are unpatentable over claims 68 and 71 of U.S. Patent No. 10,770,927 since are very similar.
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO PEREZ BORROTO whose telephone number is (571)270-1714.  The examiner can normally be reached on 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ALFONSO PEREZ BORROTO/Primary Examiner, Art Unit 2836